Citation Nr: 1607891	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to an initial compensable disability rating for residuals of surgery, right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 through July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2009 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the June 2009 rating decision, the RO granted service connection for residuals resulting from right ring finger surgery, effective August 1, 2008, with a non-compensable initial disability rating.  In the July 2012 rating decision, the RO denied claims for service connection for a left hip disability and an acquired psychiatric disorder, claimed initially as posttraumatic stress disorder (PTSD).  The Veteran has perfected timely appeals in which he asserts entitlement to a compensable initial disability rating for residuals of right ring finger surgery and service connection for a left hip disability and an acquired psychiatric disorder.

In April 2015, the Board denied the Veteran's claim for a compensable initial disability rating for residuals of surgery, right ring finger, and remanded the issues of the Veteran's entitlement to service connection for a left hip disability and an acquired psychiatric disability. Additional development on remand was to include:  obtaining records for all VA outpatient treatment received by the Veteran since April 2013; arranging a VA psychiatric examination; arranging a VA examination of the Veteran's left hip; and readjudication by the AOJ of the issues remaining on appeal.  The AOJ has performed the ordered development and the remanded issues are returned to the Board for de novo review.

While the foregoing development was being performed, the Veteran appealed the Board's denial of a compensable initial disability rating for residuals of surgery, right ring finger to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 joint motion for partial remand (JMR), counsel for the Veteran and VA Secretary (the parties) argued that the Board failed to explain adequately why the Veteran's right ring finger disability did not warrant consideration of an extra-schedular disability rating under 38 CFR 3.321.  Specifically, the parties noted, the Board did not consider whether the Veteran's service-connected disabilities had a "collective impact" on the functioning of the Veteran's right ring finger such as to warrant consideration of an extra-schedular disability rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  The parties' JMR was granted by the Court.  Thus, the Board's previous denial of a compensable initial disability rating for residuals of surgery, right ring finger, has been vacated and remanded to the Board for further proceedings consistent with the parties' JMR.

The issues of the Veteran's entitlement to service connection for a left hip disability, to include as secondary to service-connected disability and an initial disability rating for residuals of surgery, right ring finger, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has depression that is not related etiologically to his active duty service or to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, NOS, and anxiety disorder, NOS, are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating October 2011 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for PTSD. Consistent with Dingess, the letter also notified the Veteran of the process by which VA assigns effective dates and disability ratings for newly service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's July 2012 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, VA treatment records, and identified and relevant private treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded VA examinations of his claimed psychiatric disability in December 2011 and July 2015.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for an Acquired Psychiatric Disability

In his claims submissions, the Veteran alleges that he has PTSD that resulted from in-service stress from being under continuous enemy rocket attacks during service in Iraq.  In an October 2011 PTSD stressor statement, he recalls a specific incident in which he was inside the dining hall when an enemy mortar struck outside the building.  He recalls also that he served as a member of a Damage Assessment Reconstitution Team, and in that capacity, was tasked with driving around the base after enemy attacks to assess building damage and to search for undetonated ordinance.

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As discussed more fully below, the evidence suggests psychiatric diagnoses other than PTSD, including depressive disorder, not otherwise specified (NOS) and anxiety disorder, NOS.  Given the same, the Board has expanded the Veteran's claim to encompass consideration of possible service connection for those alternatively diagnosed disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's service treatment records are wholly silent for any mental health complaints, findings, or diagnoses.  In that regard, the Veteran repeatedly denied having any history of mental health symptoms, including frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; or, nervous trouble of any sort in Reports of Medical History completed by him in May 1985 and March 1996.  He did not report any such symptoms in pre-deployment and post-deployment health assessments completed by him before and after deployment to Southwest Asia in 2006.  Repeated medical examinations performed over the course of the Veteran's active duty service revealed normal psychiatric findings.  Finally, the clinical treatment records and notes reflect no instances of in-service mental health treatment, nor do they reflect any objective findings of a mental health nature.

The Veteran was afforded a VA mental health examination in December 2011.  At that time, he reported that he was being treated for depression and anxiety.  In terms of social function, he reported that he remained married to his spouse of eight years and that he continued to enjoy going shopping, going to restaurants, and going to casinos with his spouse.  In terms of occupation, he reported that he was employed as an automobile mechanic.

A mental status examination was grossly normal and did not indicate any symptoms at that time.  The Veteran did report the aforementioned stressor of being subject to enemy mortar attacks, and indeed, the examiner determined that the reported stressor does meet criteria for a possible PTSD diagnosis under the DSM-IV, and also, is related to fear of hostile military or terrorist activity.  Still, the examiner noted that the remaining criteria for a PTSD diagnosis under the DSM-IV are not met.  In that regard, the examiner noted that the Veteran did not re-experience his traumatic events; did not demonstrate persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; and, did not demonstrate persistent symptoms of increased arousal.  Indeed, apparently in the absence of any demonstrated mental health symptoms or altered mental status, the examiner concluded that the Veteran did not meet the criteria for any mental health disorder under the DSM-IV.

Post-service VA clinical treatment notes dated from April 2013 through June 2015 document complaints by the Veteran of nightmares, hypervigilance, intrusive thoughts, exaggerated startle response, depression, irritability, and difficulties in his relationship with his spouse.  Notably, the Veteran also indicated the presence of various psychosocial stressors which included his deteriorating relationship with his spouse and frustration with the VA benefits system.  The records indicate that treating VA staff considered potential diagnoses of depressive disorder, NOS; adjustment disorder, NOS; and, anxiety disorder, NOS.  Although earlier VA treatment records dated through May 2014 state that the Veteran was demonstrating PTSD symptoms, those records do not appear to reflect a definitive PTSD diagnosis.  Indeed, the Board observes that the VA treatment records from December 2014 through June 2015 continue to note the presence of "PTSD symptoms" but do not indicate a true PTSD diagnosis.  In that regard, those records reflect ongoing diagnoses of only depression, NOS and anxiety disorder, NOS.  

In July 2015, the Veteran underwent a second VA mental health examination.  Again, he reported the aforementioned stressors related to service in Iraq.  He reported to the examiner that he was experiencing current symptoms that included decreased sleep, nightmares, "so-so" mood, irritability, and mild hypervigilance.  Socially, he stated that he remained married to his spouse of 11 years; however, had a strained relationship with his spouse.  Still, he reported that he continued to enjoy activities with his spouse, including traveling to Memphis, Tennessee, going to casinos, going to restaurants, and going to the movies.  He also described having good relationships with his two biological children and three stepchildren.  He reported also that he performed work in his yard and that he performed household chores such as plumbing repair for his sister and other people.

A mental status examination conducted at that time revealed depressed mood but was apparently normal otherwise.  The examiner noted that the reported stressor does meet Criteria A for possible PTSD diagnosis under the newly revised DSM-V, and also, is related to fear of hostile military or terrorist activity.  Still, the examiner opined that, even under the revised provisions of DSM-V, the remaining criteria for a PTSD diagnosis still are not met.  In that regard, the examiner noted that the Veteran did not demonstrate intrusion symptoms associated with the traumatic event or persistent avoidance of stimuli associated with the traumatic event.

The examiner opined overall that the Veteran is experiencing a depressive episode with insufficient symptoms.  He opined further that it is less likely as not that the diagnosed disorder is related to the Veteran's active duty service.  As rationale, the examiner noted that the service treatment records are silent for complaints or treatment relating to depressive symptoms, and according to post-service treatment records, the Veteran's depression symptoms were not manifest until three years after his separation from service.

The evidence in this case shows that the Veteran does not have PTSD.  In that regard, the VA treatment records in the record make note of "PTSD symptoms," but nonetheless, consistently show alternative diagnoses of depressive disorder, NOS and anxiety disorder, NOS.  Indeed, VA examiners concurred in December 2011 and July 2015 VA examinations that the Veteran's demonstrated symptomatology does not meet the criteria for a PTSD diagnosis under either the DSM-IV or newly revised DSM-V.

To the extent that the evidence shows that the Veteran likely has depression, the evidence shows also that the Veteran's depression was not incurred during his active duty service, and also, is not likely related etiologically to an injury or illness that occurred during his active duty service, to include his reported stressors during service in Iraq.  As noted in the psychiatric history outlined above, the service treatment records show that the Veteran neither reported nor was treated for any mental health complaints during service.  Indeed, the service treatment records show that the Veteran repeatedly and expressly denied having any history of mental health problems.  Repeated objective examinations revealed no psychiatric abnormalities.  In all, there is simply no evidence that the Veteran had the onset or occurrence of any mental health illness during service.

Likewise, the December 2011 VA examination, which was conducted less than three years after the Veteran's separation from service, revealed essentially normal mental status findings and did not indicate any symptoms that correlated to an actual psychiatric diagnosis.  VA treatment records from April 2013 indicate ongoing diagnoses of depression and anxiety; however, offer no opinions as to whether those disorders were attributable in any way to the Veteran's active duty service, to include his experiences in Iraq.  The only opinion in the record in that regard is the negative opinion provided by the July 2015 VA examiner, who opined that the Veteran was having a depressive episode that was less likely as not the result of his active duty service.  For rationale, the examiner noted that there was no indication in the record that the Veteran had depression symptoms during service, and according to the record, the Veteran's depression symptoms did not appear to be manifest until three years after his separation from service.

The Board is inclined to assign significant probative weight to the negative opinion stated by the July 2015 VA examiner.  In that regard, the examiner's conclusion is supported by adequate rationale that is based upon clinical findings from an interview and mental status examination of the Veteran, as well as an understanding of the Veteran's psychiatric history that is consistent with the facts shown in the record.  A review of the July 2015 VA examiner's report does suggest any abnormalities or insufficiencies in the manner in which the examination was conducted.

The July 2015 examiner's conclusions are rebutted in the record only by the Veteran's lay assertions that he has PTSD or some other acquired psychiatric disorder that is related to his active duty service.  To the extent that the Veteran suggests a PTSD diagnosis, the Board does not assign that assertion any probative weight.  Similarly, to the extent that the Veteran suggests the existence of a relationship between his current psychiatric disorder and his active duty service, the Board also assigns that assertion no probative weight. 

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board observes that lay evidence can be sufficient to establish a medical diagnosis; however, only in those instances where the disorder in question is one with "unique and readily identifiable features" that is "capable of lay observation."  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also, Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

Here, given the complex nature of psychiatric diagnosis, the question of the precise nature of the Veteran's acquired psychiatric disorder is not susceptible to being identified by mere lay observation.  Although the Veteran would certainly be competent to describe his mental health symptoms and any resulting functional impairment, having no particular psychiatric or medical training or experience, he is not competent to offer probative opinions as to the precise diagnosis of his claimed disorder.  Similarly, the Veteran is not competent to offer a probative opinion as to the complex question of the etiology or cause of his diagnosed depression and anxiety.  Here, that question is complicated further by factors such as the presence of various psychosocial stressors that are independent from his active duty service, as well as the remoteness in time of the onset of his symptoms in relation to his period of active duty service.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Under the circumstances, the Board assigns far greater probative weight to the negative opinions expressed by the July 2015 VA examiner than it does to the Veteran's assertions concerning the nature and etiology of his disorder.

Overall, the evidence shows that the Veteran does not have PTSD.  Where the preponderance of the evidence shows that the Veteran does not have that particular disorder, the Board will not endeavor into any analysis concerning the corroboration of the Veteran's claimed stressors.  To the extent that the evidence shows current diagnoses of depression and anxiety, the preponderance of the evidence shows that those conditions were neither sustained during the Veteran's active duty service, nor that they resulted from an injury or illness that occurred during his active duty service.  Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.

Again, the Board is cognizant that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for a left hip disability, the Veteran was afforded a VA examination in July 2015.  The examination revealed painful left hip abduction and adduction.  X-rays of the hip were interpreted as being normal.  Still, contrary to the radiological findings, the examiner indicated a diagnosis of "arthritis conditions."  The examiner did not provide an explanation for the diagnosis or point to any objective findings either during the examination or noted elsewhere in the record to support the arthritis diagnosis.  Additionally, the examiner did not provide any opinion as to whether the diagnosed arthritis is related in any way to the Veteran's active duty service, or, resulted from or was aggravated by a currently service-connected disability.

In the absence of the foregoing explanation and opinions, the July 2015 examination is incomplete.  The Veteran should be afforded a new VA examination of his left hip to determine its precise nature and to determine whether any diagnosed condition is related to his active duty service and/or service-connected disabilities.  38 C.F.R. § 3.159(c)(4).

In regard to the issue of the Veteran's entitlement to an initial compensable disability rating for residuals of right ring finger surgery, the Board notes that the Veteran was most recently given a VA examination of his right hand and ring finger in January 2013.  An April 2014 VA treatment record notes complaints by the Veteran of pain, numbness, and tingling in his right ring finger.  According to the Veteran, the symptoms resulted in decreased grip strength that prevented him from being able to pick up and manipulate objects in his right hand.  A physical examination revealed incomplete flexion and extension of the joints in the ring finger, however, specific range of motion findings were not provided.

In conjunction with the above, the Board observes that the Veteran's medical history includes carpal tunnel syndrome in his right wrist and hand.  Notably, a neurological examination was apparently not conducted during the April 2014 treatment and the treating VA physician provided no opinion as to whether the reported pain, numbness, and tingling symptoms and objectively observed diminished finger motion are residual manifestations of the Veteran's in-service ring finger surgery, or alternatively, are manifestations attributable to the Veteran's carpal tunnel syndrome.

Overall, the record indicates that the Veteran's residuals of right ring finger surgery may have worsened since the previous January 2013 VA examination.  However, the information available in the April 2014 VA treatment record and other records in the claims file are insufficient for determining the extent of the severity of the Veteran's disability, and also, whether the Veteran's current symptoms are residuals of his right ring finger surgery, or, are attributable instead to his carpal tunnel syndrome.  Under the circumstances, the Veteran should also be afforded a new VA examination of his right hand and finger to address those medical questions.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examinations ordered above, the Veteran should be asked to identify any private or VA treatment providers who have rendered any treatment for his left hip and right ring finger and hand since June 2015.  VA must then make efforts to obtain the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability and an initial compensable disability rating for residuals of surgery, right ring finger.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging new VA examinations of his left hip and right ring finger.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his left hip and right ring finger and hand since June 2015.

2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his claimed left hip disability, and, whether any diagnosed disabilities are related in any way to the Veteran's active duty service or resulted from a service-connected disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed. The examiner should provide diagnoses pertinent to the Veteran's left hip.  Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

	(a) is it at least as likely as not (i.e., a 50 percent 	probability or greater) that any diagnosed left hip 	disorder began during his active duty service?

	(b) is it at least as likely as not that any diagnosed left 	hip disorder resulted from an injury or illness 	sustained during his active duty service?

	(c)  is it at least as likely as not that any diagnosed left 	hip disorder resulted from or was caused by any of his 	service-connected disabilities, to include by altered 	gait, balance, or posture, or other altered body 	mechanics that resulted from his service-connected 	disabilities?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination of his right hand and ring finger to determine the current symptoms, manifestations, and severity of the disability associated with the Veteran's residuals of right ring finger surgery.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection of the right hand and ring finger, range of motion testing, and repetitive motion testing.  All findings and objective findings of symptoms and functional loss from such testing should be reported.  The examiner should also address the following questions:

	(a) is it possible to separate the symptoms that are 	attributable to the Veteran's residuals of right ring 	finger surgery from those that are attributable to his 	right wrist carpal tunnel syndrome?

	(b) what are the symptoms and functional impairment 	attributable to the Veteran's residuals of right ring 	finger surgery?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability, and an initial compensable disability rating for residuals of surgery, right ring finger should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


